Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated May 3, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Specification
The disclosure stands objected to because of the following informalities:
page 1, [0001], line 2, the word “priority” should be amended to the word -- benefit --. See MPEP § 211.01(a).
Appropriate correction is required.

Claim Objections
Claims 12 and 33 have been objected to because of minor informalities. 
	The objection of claims 12 and 33 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 39, 42 and 44 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-

AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 39, 42 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-3, 5-7, 9-10, 13-15, 17, 25, 33, 35-38, 40 and 45-47 have been rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154).
	The rejection of claims 1-3, 5-7, 9-10, 13-15, 17, 25, 33, 35-38, 40 and 45-47 under 35 U.S.C. 103 as being unpatentable over Haluk et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 41-44 have been rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) as applied to claims 1-3, 5-7, 9-10, 13-15, 17, 25, 33, 35-38, 40 and 45-47 above, and further in view of Manthey et al. (“Concentrations of Hesperidin and Other Orange Peel Flavonoids in Citrus Processing Byproducts,” Journal of Agricultural and Food Chemistry (1996 Mar 19), Vol. 44, No. 3, pp. 811-

814).
	The rejection of claims 41-44 under 35 U.S.C. 103 as being unpatentable over Haluk et al. as applied to claims 1-3, 5-7, 9-10, 13-15, 17, 25, 33, 35-38, 40 and 45-47 above, and further in view of Manthey et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 58, 65 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154).
	Regarding claim 58, Haluk teaches a method of forming a dihydrochalcone comprising:
• electrocatalytically hydrogenating (ECH) a reactant compound (= the electrolytic reduction of 3-flavonolosides) over a catalytic cathode (= the cathode is made of mercury (Hg)) [page 156, left column, lines 19-20] in a reaction medium having a pH value (= in hydro-organic solution (dimethylformamide-HCl conc., 97-3 v/v)) [page 149, abstract]; 
wherein the reactant compound has a structure according to Formula (I):
	
    PNG
    media_image1.png
    113
    206
    media_image1.png
    Greyscale
(I)
each of R1 and R2 is independently selected from the group consisting of H, OH, and C1-3 alkoxy, or R1 and R2 taken together with the atoms to which they are attached form a 5-6 membered cycloalkyl 

group or a 5-6 membered heterocycloalkyl group having 1-3 heteroatoms selected from N, O, and S; 
R3 is selected from the group consisting of H, C 1-3 alkyl, C1-3 alkylene-NRaRb, C0-3 alkylene-PO3H2, C1-4 alkylene-SO3H, C1-3 alkylene-CO2H, C1-5 alkylene-OH, and a saccharide moiety, wherein each alkylene is optionally substituted with one or more of -CO2H, -NH2, -OH, and -SO3H; 
each Ra and Rb is independently selected from the group consisting of H and SO3H;
X is selected from the group consisting of H, OH, C1-3 alkyl, NH2, halo, and C1-3 alkoxy; and, 
Y is selected from the group consisting of H and C1-3 alkyl (= to confirm this, we 
subjected hesperidin ((6-α-L-rhamnoglucosido)-7-hesperidin) to reduction in a hydro-organic medium as for rutin) [page 153, left column, lines 9-12; and hesperidin = 

    PNG
    media_image2.png
    341
    667
    media_image2.png
    Greyscale
].
The method of Haluk differs from the instant invention because Haluk does not disclose the following:
	a.	Wherein the pH value is a non-alkaline pH value.
Haluk teaches the electrolytic reduction of 3-flavonalosides in a weakly acidic aqueous 

medium (pH = 2.2) [page 149, left column, lines 1-2]. To confirm this, we subjected hesperidin ((6-α-L-rhamnoglucosido)-7-hesperidin) to reduction in a hydro-organic medium as for rutin (page 153, left column, lines 9-12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pH described by Haluk with wherein the pH value is a non-alkaline pH value because 3-flavonolosides are electrolytically reduced in a weakly acidic aqueous medium (pH = 2.2) and hesperidin was subjected to the reduction.
	b.	Thereby forming a dihydrochalcone product, wherein the dihydrochalcone product has a structure according to Formula (II):
			
    PNG
    media_image3.png
    89
    225
    media_image3.png
    Greyscale
	(II)
in which R1, R2, R3, X, and Y are as defined for Formula (I).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Haluk teaches a method in a 
similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious 

where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Regarding claim 65, Haluk teaches wherein R1 is OCH3, R2 is H, and R3 is H or a saccharide moiety.
	Regarding claim 67, Haluk teaches wherein R1 and R2 taken together with the atoms to which they are attached form a 5-6 membered cycloalkyl group (= hesperidin ((6-α-L-rhamnoglucosido)-7-hesperidin)) [page 153, left column, lines 9-11].

II.	Claims 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluk et al. (“Analyse Qualitative de la Reduction Electrolytique des Flavonolosides en Milieu Hydro-	
Organique,” Chimie Analytique (Mars 1971), Vol. 53, No. 3, pp. 149-154) as applied to claims 58, 65 and 67 above, and further in view of Molina-Calle et al. (“Development and Application of a Quantitative Method for Determination of Flavonoids in Orange Peel: Influence of Sample Pretreatment on Composition,” Talanta (2015 Nov 1), Vol. 144, pp. 349-355).

	Haluk is as applied above and incorporated herein.
	Regarding claim 59, the method of Haluk differs from the instant invention because Haluk does not disclose wherein the reaction medium comprises a feed material for the reactant compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice; the citrus extract, the citrus biomass, and/or the citrus juice comprises naringin and/or neohesperidin; and the citrus extract, the citrus biomass, and/or the citrus juice is derived from a citrus fruit selected from the group consisting of oranges, grapefruits, limes, lemons, mandarins, and combinations thereof.
Haluk teaches that hesperidin, ((6-α-L-rhamnoglucosido)-7-hesperidin) was reduced (page 153, left column, lines 9-12).
	Molina-Calle teaches that the raw materials for flavonoids extraction were fresh, oven-dried and lyophilized peel of 8 different orange varieties, and the proposed quantitation method was applied to the analysis of the obtained extracts (page 349, abstract). The most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin that presumably exhibit health benefits such as suppression of carcinogenesis and decay in proliferation of cancer cells [11], [12] (page 349, right column, lines 16-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reaction medium described by Haluk with wherein the reaction medium comprises a feed material for the reactant compound selected from the group consisting of: (i) citrus extract, (ii) citrus biomass, and (iii) citrus juice; 
the citrus extract, the citrus biomass, and/or the citrus juice comprises naringin and/or 

neohesperidin; and the citrus extract, the citrus biomass, and/or the citrus juice is derived from a citrus fruit selected from the group consisting of oranges, grapefruits, limes, lemons, mandarins, and combinations thereof because the most abundant glycoside flavanones in citrus peel are naringin, hesperidin and neohesperidin where a citrus extract obtained from the orange peel is a material for these compounds. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 60, Molina-Calle teaches wherein the feed material is the citrus biomass; and the citrus biomass is selected from the group consisting of peels, branches, leaves, trunks, roots, and combinations thereof (= the raw materials for flavonoids extraction were fresh, oven-dried and lyophilized peel of 8 different orange varieties) [page 349, right column, lines 16-20].

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-9, 12-32 and 34-47 define over the prior art of record because the prior art does not teach or suggest a method of forming a dihydrochalcone comprising the steps of electrocatalytically hydrogenating (ECH) as presently claimed, esp., with the proviso that at least one of R1 and R2 is OH.
Claims 48-57 define over the prior art of record because the prior art does not teach or 

suggest a method of forming a dihydrochalcone comprising the steps of electrocatalytically hydrogenating (ECH) as presently claimed, esp., wherein the catalytic cathode comprises a catalytic metal selected from the group consisting of Ru, Ni, Fe, Cu, Pt, Pd, Rh, Ir, Re, Os, Ag, Au, Co, Mo, Ga, W, Cr, Mn, mixtures thereof, alloys thereof, and combinations thereof.
Claims 61 and 62 define over the prior art of record because the prior art does not teach or suggest the method of claim 58, wherein R1 is OH, R2 is H, and R3 is H, CH3, or a saccharide moiety.
	Claims 63 and 64 define over the prior art of record because the prior art does not teach or suggest the method of claim 58, wherein R1 is OCH3, R2 is OH, and R3 is H or a saccharide moiety.
	Claim 66 defines over the prior art of record because the prior art does not teach or suggest the method of claim 58, wherein R1 is OH, R2 is OH, and R3 is H or a saccharide moiety.
	Claim 68 defines over the prior art of record because the prior art does not teach or suggest the method of claim 58, wherein R1 and R2 taken together with the atoms to which they are attached form a 5-6 membered heterocycloalkyl group having 1-3 heteroatoms selected from N, O, and S. 
	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 61-64, 66 and 68 are objected to as being dependent upon a rejected base claim, 
but would be allowable if rewritten in independent form including all of the limitations of the 

base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        May 5, 2022